Citation Nr: 0927007	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
thoracic and lumbar spine scoliosis with degenerative 
changes, prior to February 4, 2009.

2.  Entitlement to a rating higher than 40 percent for 
thoracic and lumbar spine scoliosis with degenerative 
changes, from February 4, 2009.

3.  Entitlement to an initial rating higher than 10 percent 
for nerve root impingement to the left buttock and hip.

4.  Entitlement to an initial rating higher than 10 percent 
for nerve root impingement to the right buttock and hip.

5.  Entitlement to an increased rating for thoracic and 
lumbar spine scoliosis with degenerative changes, currently 
rated as 40 percent disabling, on an extra-schedular basis.

6.  Entitlement to increased ratings for nerve root 
impingement to the left and right buttocks and hips, 
currently rated as 10 percent disabling, on an extra-
schedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & J.H.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1957 to July 1959.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in June 2008 by the 
undersigned Veterans Law Judge. 

In November 2008, the Board remanded these claims for 
additional development.  That development having been 
completed, the claims have been returned to the Board and are 
now ready for appellate disposition.

In a March 2009 rating decision, the RO granted an increased 
evaluation of 40 percent for thoracic and lumbar spine 
scoliosis with degenerative changes, effective February 2009, 
and rated the Veteran an additional 10 percent each for 
bilateral nerve root impingement to the buttocks and hips, 
effective February 2009.  Despite the grant of these 
increased evaluations, the Veteran has not been awarded the 
highest possible evaluation.  As a result, he is presumed to 
be seeking the maximum possible evaluation.  The combined 
issues remain on appeal, as the Veteran has not indicated 
satisfaction with the ratings, and all were a part of his 
original claim.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an increased rating for thoracic 
and lumbar spine scoliosis with degenerative changes, on an 
extra-schedular basis, and entitlement to increased ratings 
for nerve root impingement to the left and right buttocks and 
hips, on an extra-schedular basis, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to February 4, 2009, the Veteran did not have 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the previous 12 months, 
nor did he have forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.

2.  From February 4, 2009, the Veteran did not have 
incapacitating episodes having a total duration of at least 6 
weeks during the previous 12 months, nor did he have 
unfavorable ankylosis of the entire thoracolumbar spine.

3.  The Veteran's nerve root impingement to the left buttock 
and hip is not manifested by moderate incomplete paralysis of 
the anterior crural nerve.

4.  The Veteran's nerve root impingement to the right buttock 
and hip is not manifested by moderate incomplete paralysis of 
the anterior crural nerve. 


CONCLUSIONS OF LAW

1.  Prior to February 4, 2009, the criteria for a rating 
higher than 20 percent, for the Veteran's thoracic and lumbar 
spine scoliosis with degenerative changes are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

2.  From February 4, 2009, the criteria for a rating higher 
than 40 percent, for the Veteran's thoracic and lumbar spine 
scoliosis with degenerative changes, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

3.  The criteria for an initial rating in excess of 10 
percent for nerve root impingement to the left buttock and 
hip have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8526 (2008). 

4.  The criteria for an initial rating in excess of 10 
percent for root impingement to the right buttock and hip 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.124a, Diagnostic Code 8526 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the regional office.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's increased rating claim, 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran with 
respect to his claim for increased rating in March 2005.  The 
Veteran was also sent a letter satisfying Vazquez 
requirements in May 2008.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service medical records are associated with the claims 
folder, as are post-service VA outpatient and private 
records.  Additionally, the Veteran was afforded VA 
examinations in August 2005 and February 2009.  The claim was 
remanded in November 2008 to obtain additional records, 
specifically, from Skylar Hospital.  A request for 
authorization and consent to obtain records from Skylar 
Hospital was sent to the Veteran in November 2008.  The 
Veteran indicated in December 2008 that he had no additional 
information for the RO to obtain.  There is no indication 
that there are any outstanding pertinent documents or records 
that have not been obtained, or that are not adequately 
addressed in documents or records contained within the claims 
folder.  The Veteran has also not indicated any intention to 
provide additional evidence in support of his claim. 

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to a Rating Higher Than 20 Percent for 
Thoracic and Lumbar Spine Scoliosis with Degenerative 
Changes, Prior to February 4, 2009

Service connection for thoracic and lumbar spine scoliosis 
with degenerative changes was established by a February 2000 
rating decision, at which time a 20 percent rating was 
assigned, effective from April 1996.  The Veteran is seeking 
an increased rating.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board notes that while the regulations pertaining to 
disabilities of the spine have undergone recent amendments, 
these changes do not affect the present claim, as the 
Veteran's claim for an increase was filed in February 2005, 
subsequent to the most recent regulation change.  Thus, the 
rating criteria currently in effect are the only rating 
criteria for current consideration.

Prior to February 4, 2009, the Veteran was rated as 20 
percent disabled under 38 C.F.R. §4.71a, Diagnostic Code 
5242, for degenerative arthritis of the spine.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

Effective September 26, 2003, the criteria for rating all 
spine disabilities are now set forth in a General Rating 
Formula for Diseases and Injuries of the Spine.  Under the 
General Rating Formula, a 40 percent rating is assignable 
where forward flexion of the thoracolumbar spine is 30 
degrees or less, or there is favorable ankylosis of the 
entire thoracolumbar spine. A 50 percent rating is assignable 
for unfavorable ankylosis of the entire thoracolumbar spine. 
A 100 percent rating is assignable for unfavorable ankylosis 
of the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, General 
Rating Formula for DCs 5235-5243.  

Forward flexion to 90 degrees, and extension, lateral 
flexion, and rotation to 30 degrees, each, are considered 
normal range of motion of the thoracolumbar spine. 38 C.F.R. 
§ 4.71a, Plate V.

The Veteran was afforded a VA examination in August 2005.  
The Veteran reported constant back pain and that he could not 
walk or stand for long periods, do dishes, bend over, or 
vacuum.  The Veteran indicated he had flare-ups of burning 
pain, where he must rest for up to three days.  The Veteran 
did not use a cane or back brace.  The examiner noted the 
Veteran had an antalgic gait in the right leg, he had 
scoliosis, convexed at the top and moving to the right in the 
lower back, and the muscles of the spine were not well 
developed.  The Veteran had 65 degrees of flexion without 
pain but with stiffness; 0 degrees of extension; 0 degrees of 
left lateral flexion; 30 degrees of right lateral flexion; 
and 45 degrees of right and left lateral rotation.  The 
combined range of motion was to 140 degrees.  

As noted above, the current regulation provides that a 40 
percent evaluation is warranted where forward flexion of the 
thoracolumbar spine is 30 degrees or less or there is 
favorable ankylosis of the entire thoracolumbar spine.  Id.  
Forward flexion of the Veteran's spine was shown to be 
greater than 30 degrees; the August 2005 examiner measured it 
to be 65 degrees, and the combined range of motion was 
greater than 120 degrees.   

The Board has considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, 
as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding functional impairment attributable to pain, 
particularly in light of the fact that the Veteran contends 
his disability is essentially manifested by pain.  Under 38 
C.F.R. § 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).  VA must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of  
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App.  
202 (1995).  

For a 40 percent evaluation, flexion must be actually or 
functionally limited to 30 degrees or less or there must be 
favorable ankylosis of the entire thoracolumbar spine.  
During the August 2005 VA examination, the Veteran had a 
forward flexion of 65 degrees, with stiffness but no noted 
pain for that movement (flexion), and although the Veteran 
was unable to extend, he was able to do perform forward 
flexion, bilateral rotation, and right lateral flexion.  As 
such, there was no ankylosis of the entire thoracolumbar 
spine, and the Veteran was able to move well beyond the 
ranges appropriate for a 40 percent rating.   

The Board has also reviewed the Veteran's testimony and other 
lay statements, as well as the possibility of an increased 
rating under any other applicable Diagnostic Codes.  The 
Veteran has indicated the he requires bed rest when he has 
flare-ups.  However, for the purposes of evaluating the 
Veteran's disability under the Formula for Rating Invertebral 
Disc Syndrome Based on Incapacitating Episodes, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  VA and 
private treatment records have been reviewed; however, there 
is no evidence of prescribed bed rest.  As such, Diagnostic 
Code 5243 is not applicable.  

Based on the totality of evidence, the Board finds that the 
rating of 20 percent adequately reflects the level of 
disability prior to February 4, 2009.

III.  Entitlement to a Rating Higher Than 40 Percent for 
Thoracic and Lumbar Spine Scoliosis with Degenerative 
Changes, From February 4, 2009

The Veteran is currently rated as 40 percent disabled for 
thoracic and lumbar spine scoliosis with degenerative 
changes, effective from February 4, 2009.  The Veteran is 
seeking an increased rating. 

A rating of 60 percent is warranted under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, when there are incapacitating episodes having a 
total duration of at least 6 weeks.  Id.  As stated 
previously, incapacitating episodes are defined by the 
regulation as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.

The Veteran has indicated that the only treatment that 
improves his back during flare-ups is bed rest.  
Significantly, however, there is no evidence, of record, that 
bed rest has been prescribed by a physician.  Additionally, 
the Veteran indicated during the February 2009 VA examination 
that he has not had any incapacitating episodes over the past 
year due to his back disability.  Therefore, based on the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, the Veteran is not entitled to a 60 
percent rating.

Under the orthopedic guidelines, the next rating higher than 
the Veteran's current 40 percent is warranted only when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  However, during a VA examination in 
February 2009, the Veteran was able to have some ranges of 
motion, although minimal, and therefore does not have 
ankylosis of the entire thoracolumbar spine.  On examination, 
range of motion was described as follows:  forward flexion 0 
to 29 degrees out of 90 degrees, pain at 29 degrees, 
extension 0 to 4 degrees out of 30 degrees, pain at 4 
degrees, left lateral flexion 0 to 5 degrees out of 30 
degrees, pain at 5 degrees, right lateral flexion 0 to 10 
degrees out of 30 degrees, pain at 10 degrees, left lateral 
rotation to 0 to 5 degrees of30 degrees, pain at 5 degrees, 
and right lateral rotation 0 to 5 degrees of 30 degrees, pain 
at 5 degrees.  There was objective evidence of painful 
motion, spasm, weakness, and tenderness but no atrophy, 
increased tone, decreased strength.  

VA outpatient records also indicate the Veteran experiences 
pain and discomfort due to his back and that he is currently 
receiving treatment; however, no records indicate he has 
ankylosis of the entire thoracolumbar spine.  

The Board has also considered DeLuca provisions in 
determining the appropriate rating for the Veteran's 
disability.  However, in order to obtain the next higher 
rating of 50 percent, there must be actual or functional 
ankylosis of the entire thoracolumbar spine.  Although the 
Veteran's ranges of motion were limited by pain during the VA 
examination of February 2009, the Veteran still had motion, 
and the examiner did not report that he had ankylosis.  
Additionally, the examiner indicated the Veteran maintained 
his ranges of motion after repetitions without any additional 
changes.

Based on all the evidence of record, the Board finds that the 
criteria for a rating higher than 40 percent, from February 
2009, have not been met.


IV.  Entitlement to Initial Ratings Higher than 10 Percent 
for Nerve Root Impingement to the Left and Right Buttocks and 
Hips

The Board notes the Veteran has appealed the initial 
evaluations assigned and therefore the severity of his 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has been assigned separate 10 percent evaluations 
for his left and right nerve root impingement of the buttocks 
and hips under Diagnostic Code 8526, effective February 2009.  
Under that code, a 10 percent rating is warranted for 
"mild" incomplete paralysis of the anterior crural nerve 
(femoral).  38 C.F.R. § 4.124a, Diagnostic Code 8526.  In 
order to be entitled to the next higher rating of 20 percent, 
the evidence must show "moderate" incomplete paralysis of 
the anterior crural nerve.  Id.

The Board finds that a rating in excess of 10 percent for 
either buttock or hip is not warranted.  

The Veteran was afforded a VA neurological examination in 
February 2009.  The Veteran complained of radiating pain and 
a burning sensation into the buttocks and hips.  The Veteran 
stated he had no sensation going down the legs, and described 
the pain as sharp stabbing.  The Veteran did not complain of 
any bowel control problems but has had some occasional 
urinary leakage.  The Veteran reported his lower body becomes 
numb and feels like his legs are giving out.  The Veteran 
used a cane but did not use any bracing.  The examiner 
reported there was no clear sensory level in the trunk and 
lower extremities but reflexes were retained in the ankles.  
The examiner stated that some of the Veteran's burning pain 
and symptoms could be secondary to nerve root involvement, 
however, nerve conduction studies would be difficult in the 
region to confirm.  The examiner reviewed a CT scan from 
February 2009, and stated that there was narrowing of some of 
the neuroforamen, and there was minimal central disc bulging 
seen at C2-C3 and 304 with no significant impingement on the 
cord.

During the Veteran's orthopedic examination in February 2009, 
the examiner indicated there was no atrophy, decreased tone, 
or decreased strength.  The examiner was unable to elicit 
deep tendon reflexes at the patella.  However, there was a 
negative Lasegue's sign and normal circulation, motor and 
sensory findings in the bilateral lower extremities.

VA outpatient records indicate the Veteran complained of pain 
into his right buttock in February 2004.  Additionally, 
during the June 2008 hearing, the Veteran testified that he 
experiences burning pain, like "molten lava" going down his 
back.

While it is clear from this evidence that the Veteran does 
suffer from neurological impairment in his right and left 
buttocks and hips, marked particularly by diminished 
sensation and burning pain, the evidence overall does not 
sufficiently provide a basis for a finding of "moderate" 
incomplete paralysis of the anterior crural nerve.  The 
Veteran's muscle tone is normal, and he has normal motor 
function and circulation.  In sum, the weight of the credible 
evidence demonstrates that the Veteran's bilateral nerve root 
impingement of the buttocks and hips does not warrant an 
initial rating in excess of 10 percent.  Additionally, while 
the requirements of Fenderson have been considered, the 
evidence of record shows that the Veteran's disabilities have 
not warranted a rating higher than 10 percent at any point in 
the appeal period.  For all of these reasons, the Veteran's 
claims must be denied. 


ORDER

Entitlement to a rating higher than 20 percent for the 
Veteran's service-connected thoracic and lumbar spine 
scoliosis with degenerative changes, prior to February 4, 
2009 is denied.

Entitlement to a rating higher than 40 percent, for the 
Veteran's service-connected thoracic and lumbar spine 
scoliosis with degenerative changes from February 4, 2009, is 
denied.

Entitlement to an initial rating higher than 10 percent for 
nerve root impingement of the left buttock and hip is denied.
 
Entitlement to an initial rating higher than 10 percent for 
nerve root impingement of the right buttock and hip is 
denied.


REMAND

During VA examinations and during the June 2008 hearing, the 
Veteran indicated he is no longer able to perform his job 
since it involved standing, bending, twisting, and walking.  
It is clear from VA examinations that the Veteran experiences 
markedly decreased ranges of motion.

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the Veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  The authority to assign extra-schedular ratings 
has been delegated to the Under Secretary for Benefits and 
the Director of the Compensation and Pension Service, and not 
the Board.  The proper course of action is to raise the issue 
and remand it for the proper procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Additional notice pertaining to 
38 C.F.R. § 3.321(b) should be provided 
to the Veteran.  Develop as 
appropriate.

2.  Thereafter, consider whether the 
claim must be submitted to the Director, 
Compensation and Pension Service or the 
Under Secretary for Benefits for 
extraschedular consideration under 38 
C.F.R. § 3.321 (b)(1).

3.  If the claims remain denied, a 
supplemental statement of the case 
should be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


